DETAILED ACTION
This action is in response to applicant's amendment filed 07/23/21.
The examiner acknowledges the amendments to the claims.
Claims 12, 14, 16, and 21 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

To the specification:
In paragraph [0001], after “2014” --, now U.S. Patent No. 10,064,612,-- is inserted.

Reasons for Allowance
Claims 12, 14, 16, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious, a method of inter alia, inserting a delivery catheter containing a septal occluder having a first disk and a second disk joined together by waist, and a hub that is off-center of the waist, thereby creating a narrow portion on one side of the hub and a wide portion on an opposite of the hub, expanding said first disk and said second disk from a distal end of the catheter, thereby squeezing the septum between the first disk and the second disk, wherein said off-center hub causes said delivery catheter to become displaced laterally from said septal defect prior to release.  The closest prior art of record Amplatz et al. (U.S. Pat. No. 6,468,303) discloses the claimed method, but does not teach or suggest squeezing the septum between first and second disks (12, 14; see Figures 1-3), or an off-center hub (24) causing a delivery catheter (see Figure 11) to become displaced laterally from a septal defect prior to release, and one of ordinary skill in the art would not be motivated to modify Amplatz et al. to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        07/30/2021